Citation Nr: 1760399	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-18 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire



THE ISSUES

1.  Entitlement to an initial compensable evaluation for residuals of a pilonidal cyst prior to August 14, 2014.

2.  Entitlement to an initial evaluation in excess of 10 percent for residuals of a pilonidal cyst on or after August 14, 2014.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran had active duty service from October 2004 to October 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for residuals of a pilonidal cyst and assigned a noncompensable evaluation effective from October 12, 2011.
 
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2014.  A transcript of that hearing has been associated with the claims file.

The Board remanded the case for further development in October 2015.  That development has been completed, and the case has since been returned to the Board for appellate review.

During the pendency of the appeal, in an April 2016 rating decision, the Appeals Management Center (AMC) increased the evaluation for the Veteran's residuals of a pilonidal cyst from noncompensable to 10 percent, effective August 14, 2014.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.
 
This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
 

FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's residuals of a pilonidal cyst were manifested by a scar that was both painful and unstable. 

2.  The scar is not located on the head, face, or neck; is not deep and nonlinear in an area or areas of at least 72 square inches; and does result in other disabling effects not already contemplated in a 20 percent evaluation based on pain and instability.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the criteria for an initial evaluation of 20 percent for residuals of a pilonidal cyst prior to August 14, 2014, have been approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.118 Diagnostic Codes 7804-7805 (2017).

2.  The criteria for an initial evaluation in excess of 20 percent for residuals of a pilonidal cyst have not been met at any point during the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.118 Diagnostic Code 7804-7805 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required. Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time. Fenderson, 12 Vet. App. at 126-27.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran is currently assigned a noncompensable evaluation for residuals of a pilonidal cyst prior to August 14, 2014, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7899-7805.  Hyphenated diagnostic codes, including a diagnostic code ending in the digits "99", are used when there is no specifically applicable diagnostic code and the disability is rated by analogy. 38 C.F.R. § 4.27.  Since August 14, 2014, Veteran has been assigned a 10 percent evaluation for his residuals of a pilonidal cyst, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7804.

As discussed below, the Board finds that the criteria for evaluating an unstable or painful scar are most analogous based on the manifestations of the disability in this case.

Under Diagnostic Code 7804, a 10 percent rating is warranted for one or two scars that are unstable or painful; a 20 percent rating is warranted for three or four scars that are unstable or painful; and, a 30 percent rating is warranted for five or more scars that are unstable or painful.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

There are three notes to 38 C.F.R. § 4.118, Diagnostic Code 7804.  Note (1) provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) states that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) indicates that scars evaluated under diagnostic codes 7800, 7801, 7802, and 7805 may also receive an evaluation under this diagnostic code, when applicable.

Under Diagnostic Code 7805, for other scars, a separate rating can also be warranted for any disabling effects not considered under Diagnostic Codes 7800-7804. 

Under Diagnostic Code 7800, the ratings are applied to burn scars, scars due to other causes, or disfigurement of the head, face, or neck. 

Under Diagnostic Code 7801, a 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, at least 39 sq. cm. in area but less than 77 sq. cm, with higher ratings assigned for increases in area of the scar.  A 20 percent evaluation is warranted for scars of at least 77 sq. cm. in area but less than 465 sq. cm.  A 30 percent evaluation is warranted for scars of at least 465 sq. cm. but less than 929 sq. cm. and a 40 percent evaluation is warranted for scars that are 929 sq. cm. or greater.

Under Diagnostic Code 7802, a maximum 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are superficial (not associated with soft tissue damage) and nonlinear, affecting an area or areas of 144 square inches (929 sq. cm.) or greater.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

In this case, the Veteran was afforded a VA examination in July 2012.  The examiner noted the presence of itching from the scar, status post an August 2009 surgery for a pilonidal cyst.  At that time, the examiner reported that the scar was a small, nontender, scar of 1.4 cm located in the gluteal fold.  He found that scar was not painful or unstable and that the total area of the scar was not greater than 39 sq. cm. (6 square inches).  However, the examiner also reported that the Veteran stated that the wound had opened four weeks earlier.  The VA examiner opined that, although the wound had been closed during the VA examination, it was certainly plausible that the wound could open and close considering its location and the pressure that would be created by sitting.

The Veteran was afforded another VA examination in February 2016 in order to evaluate both the skin as well as the scar.  Upon examination, the examiner reported that the Veteran's scar was painful and unstable with frequent loss of covering of the scar.  The scar was reportedly draining at the time of the examination.  The examiner noted that the scar was neither superficial and non-linear nor deep and non-linear.  The examiner opined that the scar would not impact the Veteran's ability to work.

During a VA examination for any related skin conditions in February 2016, the Veteran reported that the scar would open and drain intermittently and also caused pain.  The examiner noted that the Veteran's wife was assisting in care of the area, by keeping hair to a minimum; however, he noted that the Veteran was not undergoing any other medical treatment for the residuals of the pilonidal cyst.  The VA examiner reported that the Veteran did not have a malignant skin neoplasm or systematic manifestations due to a skin disorder.  Nor did the Veteran have any debilitating episodes or non-debilitating episodes of urticarial, vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The examiner opined that the scar would impact the Veteran's ability to work in that extended sitting would exacerbate his symptoms of pain and drainage at the site.

The Veteran has also stated during the course of the appeal that the scar from his pilonidal cyst removal procedure continues to cause intermittent pain.  He has also stated that it reopens and/or drains intermittently as well.  His wife submitted lay testimony that she removes hair from the area, as suggested by medical staff, in order to prevent the development of open sores.

After review of the credible lay evidence from the Veteran and his wife regarding the pain and nature of the residual scar, as well as the supporting VA examination reports, the Board finds that the Veteran's scar is both painful and unstable.  While the 2012 VA examiner did not find that the scar was painful or unstable upon examination, he specifically opined that it was certainly plausible that the wound could open and close considering its location and the pressure that would be created by sitting.  The Board finds that this opinion supports the Veteran's own statements with regard to the scar's unstable nature, as does the February 2016 VA examiner's opinion, which found the presence of both pain and instability upon examination.  

Under Diagnostic Code 7804, Note (2), if one scar is both unstable and painful, a 10 percent evaluation must be added based on the total number of unstable or painful scars.  Here, the Veteran has one painful and unstable scar, and therefore, he meets the criteria for an initial 20 percent rating.

The Board has also considered whether the Veteran is entitled to an initial evaluation in excess of 20 percent at any point during the appeal period for his residuals of a pilonidal cyst.  However, he does not have additional painful or unstable scars related to his pilonidal cyst, and as such, a higher rating is not warranted under Diagnostic Code 7804.  The scar is not located on his head, face, or neck; therefore, Diagnostic Code 7800 is not applicable. The Veteran also does not have a scar that is deep and nonlinear measuring at least 72 squares inches.  As such, a higher initial evaluation is not warranted under Diagnostic Code 7801.  In addition, the maximum evaluation under Diagnostic Code 7802 is 10 percent.

Moreover, there is also no evidence of any other disabling effects, as contemplated under Diagnostic Code 7805.  In this regard, the February 2012 VA examiner noted that there were no other pertinent physical findings, conditions, complications, signs, and/or symptoms, and there was no functional impact reported.  The February 2016 VA skin examiner indicated that the Veteran is limited in sitting due to the pain and instability of the condition contemplated in the 20 percent evaluation, but there were no other limitations or functional impact.  The February 2016 VA scar examiner also stated that the scar did not result in limitation of function.

The Veteran and his representative have not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

For the entire appeal period, entitlement to an initial 20 percent rating, but no higher, for residuals of a pilonidal cyst is granted.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


